IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSEPH BASHER,                         §
                                       §    No. 47, 2019
       Defendant Below,                §
       Appellant,                      §    Court Below–Superior Court
                                       §    of the State of Delaware
       v.                              §
                                       §    Cr. ID No. 1706008474
STATE OF DELAWARE,                     §
                                       §
       Plaintiff Below,                §
       Appellee.                       §

                           Submitted: December 5, 2019
                            Decided: February 20, 2020

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                   ORDER

      Upon consideration of the appellant’s Supreme Court Rule 26(c) brief, his

attorney’s motion to withdraw, and the State’s response, it appears to the Court that:

      (1)    On May 8, 2018, the appellant, Joseph Basher, pleaded guilty to one

count of possession of a firearm by a person prohibited (“PFBPP”). Under the terms

of the plea agreement, (i) the State entered a nolle prosequi on the pending charges

of second degree burglary, second degree conspiracy, theft of a firearm, possession

of ammunition by a person prohibited, third degree assault, and theft; (ii) Basher

agreed that he was eligible for habitual offender sentencing under 11 Del. C. §

4214(b); (iii) the State agreed to cap its sentencing recommendation to eight years

of Level V incarceration; and (iv) the State agreed not to oppose Basher’s request to
complete the Key Program as a condition of his sentence. The Superior Court

deferred sentencing, pending a presentence investigation.

      (2)    On July 19, 2018, Basher filed a pro se motion to dismiss counsel,

raising ineffective assistance of counsel claims and arguing that he was not eligible

to be sentenced as an habitual offender on the basis of his criminal record. On August

17, 2018, Basher’s counsel filed a motion to withdraw Basher’s guilty plea,

incorporating therein Basher’s claims of ineffective assistance of counsel. On

October 24, 2018, the court held a hearing on Basher’s motion to withdraw his plea.

At the hearing, Basher aired his grievances with defense counsel and with the

proceedings in general. Basher complained that: (i) counsel had not spent adequate

time preparing Basher’s case or communicating with Basher; (ii) the plea the State

offered at final case review was more favorable than the one the State offered on the

trial date; (iii) the Superior Court failed to conduct a plea colloquy at final case

review; and (iv) Basher was not eligible to be sentenced as an habitual offender.

      (3)    At the hearing, defense counsel produced the offer extended by the

State at final case review. Under that offer, Basher would have pleaded guilty to

PFBPP and second degree burglary, and the State would declare him an habitual

offender on the second degree burglary charge.         Basher would have faced a

minimum sentence of nine years of unsuspended Level V incarceration: a five year

minimum mandatory sentence on the firearm charge under 11 Del. C. § 1448(e)(1)

                                          2
and a four year minimum mandatory sentence on the Class D second degree burglary

charge under 11 Del. C. § 4214(b). Thus, defense counsel was able to confirm that

the State had, in fact, reduced its plea offer following final case review: Basher was

facing a minimum sentence of only seven-and-one-half years as an habitual offender

for his conviction of PFBPP under the plea he ultimately accepted.            Basher

acknowledged to the court that he had misunderstood the plea offered at final case

review. The prosecutor also explained to Basher how his prior conviction for drug

dealing—a Title 16 violent felony—exposed him to a minimum sentence of five

years under 11 Del. C. § 1448(e)(1) and how this § 1448(e) PFBPP conviction—a

Title 11 violent felony—triggered his eligibility to be sentenced as an habitual

offender under 11 Del. C. § 4214(b). The Superior Court then reviewed Basher’s

plea colloquy, concluded that Basher had not demonstrated that his plea was

involuntarily or unknowingly made, and denied his motion to withdraw his guilty

plea.

        (4)   On January 4, 2019, the Superior Court granted the State’s motion to

declare Basher an habitual offender under 11 Del. C. § 4214(b) and sentenced Basher

to fifteen years of Level V incarceration, suspended after nine years and the

successful completion of the Key Program, followed by decreasing levels of

supervision. This is Basher’s direct appeal.

        (5)   Basher’s counsel on appeal has filed a brief and a motion to withdraw

                                          3
under Rule 26(c). Counsel asserts that, after a complete and careful examination of

the record, there are no arguably appealable issues. Basher’s attorney informed him

of the provisions of Rule 26(c) and provided Basher with a copy of the motion to

withdraw and the accompanying brief. Counsel informed Basher of his right to

supplement his attorney’s presentation. Basher has raised several points for this

Court’s consideration. The State has responded to the errors Basher alleges and has

moved to affirm the Superior Court’s judgment.

       (6)    The standard and scope of review applicable to the consideration of a

motion to withdraw and an accompanying brief under Rule 26(c) is twofold: (a) this

Court must be satisfied that defense counsel has made a conscientious examination

of the record and the law for arguable claims; and (b) this Court must conduct its

own review of the record and determine whether the appeal is so totally devoid of at

least arguably appealable issues that it can be decided without an adversary

presentation.1

       (7)    Basher’s arguments on appeal may be summarized as follows: (i) trial

counsel was ineffective for failing to communicate with Basher, failing to share

discovery materials with Basher, failing to properly prepare Basher’s defense, and

failing to file a suppression motion; (ii) the State improperly “enhanced” his firearm



1
 Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S. 429,
442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).
                                              4
charge under 11 Del. C.§ 1448(e)(1); (iii) Basher’s 2014 conviction for drug dealing

should not have been considered a violent felony to enhance his sentence under 11
Del. C. § 1448(e)(1) when it is considered a non-violent felony under the habitual

offender statute; (iv) his plea was coerced; (v) the court imposed a sentence in excess

of the State’s recommendation; and (vi) Basher’s sentence was disproportionate to

that of his co-defendant. Basher’s claims are unavailing.

         (8)    As a preliminary matter, the Court will not consider claims of

ineffective assistance of counsel on direct appeal if that issue has not been decided

on the merits in the trial court.2 Although Basher alleged ineffective assistance of

counsel in connection with his motion to withdraw his guilty plea, the transcript of

the Superior Court’s hearing on the motion to withdraw the plea reflects that the

court did not make any legal ruling on the issue of the effectiveness of counsel and

we decline to do so on direct appeal.

         (9)    Basher’s remaining claims are unavailing.       Basher is a person

prohibited from possessing a firearm by 11 Del. C. § 1448(a). Because his prior

conviction for drug dealing is a Title 16 violent felony as defined by 11 Del. C. §




2
    Desmond v. State, 654 A.2d 821, 829 (Del. 1994).
                                                5
4201(c), he was eligible for sentencing under 11 Del. C. § 1448(e)(1).3 Because he

was eligible for sentencing under 11 Del. C. § 1448(e)(1), his PFBPP charge became

a class C felony,4 carrying a sentence ranging from zero to fifteen years of Level V

incarceration. His plea to this “enhanced” PFBPP—a violent Title 11 felony under

11 Del. C. § 4201(c)—constituted his first violent Title 11 felony conviction and

triggered his eligibility to be sentenced as an habitual offender under 11 Del. C. §

4214(b).5 In sum, (i) Basher’s PFBPP charge was properly considered a Class C

felony for sentencing purposes under the language of 11 Del. C. § 1448(c), subject

to a minimum mandatory sentence under 11 Del. C. § 1448(e)(1), and (ii) the §

1448(e) PFBPP conviction triggered his eligibility to be sentenced under 11 Del. C.

§ 4214(b).

       (10) Turning to Basher’s allegation that he was coerced or pressured into


3
  11 Del. C. § 1448(e)(1) (“Notwithstanding any provision of this section or Code to the contrary,
any person who is a prohibited person as described in this section and who knowingly possesses,
purchases, owns or controls a firearm or destructive weapon while so prohibited shall receive a
minimum sentence of … b. Five years at Level V, if the person does so within 10 years of the date
of conviction for any violent felony ….”); 11 Del. C. § 1448(e)(3) (“Any sentence imposed
pursuant to this subsection shall not be subject to the provisions of § 4215 of this title. For the
purposes of this subsection, ‘violent felony’ means any felony so designated by § 4201(c) of this
title….”) (emphasis added).
4
  11 Del. C. § 1448(c) (“Possession of a deadly weapon by a person prohibited is a class F felony,
unless said deadly weapon is a firearm or ammunition for a firearm, and the violation is one of
paragraphs (a)(1)-(8) of this section, in which case it is a class D felony, or unless the person is
eligible for sentencing pursuant to subsection (e) of this section, in which case it is a class C
felony.”)
5
  11 Del. C. § 4214(b) (“Any person who has been 3 times convicted of a felony under the laws of
this State… and who shall thereafter be convicted of a subsequent felony, which is the person’s
first Title 11 violent felony,… shall receive a minimum sentence of ½ of the statutory maximum
penalty provided elsewhere in this title…”) (emphasis added).
                                                 6
pleading guilty, the record belies his argument. To the contrary, the record reflects

that his plea was knowing, intelligent, and voluntary. In the Truth-in-Sentencing

Guilty Plea form, Basher indicated that he freely and voluntarily decided to plead

guilty and that he understood that he was waiving certain constitutional rights by

doing so. During the plea colloquy, Basher affirmed that he had reviewed the plea

agreement, no one threatened or forced him to plead guilty, he had had enough time

to speak with his lawyer about the charges he faced and any possible defenses to the

charges, he understood that he was facing a sentence of a minimum of seven-and-

one-half years to life imprisonment, and the court was not required to follow the

State’s sentencing recommendation. The court asked Basher to describe, in his own

words, what happened on the date in question. In response, Basher described the

botched attempted burglary that led to his possession of a firearm. Furthermore, at

the hearing on his motion to withdraw his guilty plea, Basher did not contest that he

had possessed a firearm or that he had knowingly and intelligently pleaded guilty to

PFBPP but, as explained above, expressed confusion about the application of his

prior record to his firearm charge and his eligibility under the habitual offender

statute. The record simply does not support Basher’s argument that he was coerced

into pleading guilty.

      (11) Finally, Basher argues his sentence is disproportionate to the sentence

his co-defendant received and exceeded the State’s recommendation. Our review of

                                         7
a sentence is extremely limited and typically ends upon a determination that the

sentence falls within the statutory limits prescribed by the legislature.6 If the

sentence is within the statutory limits, we consider only whether it is based on factual

predicates that are false, impermissible, or lack a minimal indicia of reliability,

judicial vindictiveness or bias, or a closed mind.7 In this case, Basher pleaded guilty

to a Class C felony and was sentenced as an habitual offender. During the plea

colloquy, Basher acknowledged that the court was not bound by the State’s

sentencing recommendation and that he faced a sentence up to life imprisonment.

Under 11 Del. C. § 4212(b), the Superior Court was authorized to sentence Basher

anywhere from seven-and-one-half years up to life imprisonment on the PFBPP

charge. Basher’s sentence of nine years of unsuspended Level V incarceration did

not exceed the statutory limits and there is no evidence that it was based on

inaccurate or unreliable facts or that the sentencing judge exhibited bias or a closed

mind in fashioning Basher’s sentence.

         (12) The Court has reviewed the record carefully and has concluded that

Basher’s appeal is wholly without merit and devoid of any arguably appealable

issue. We also are satisfied that Basher’s counsel has made a conscientious effort to

examine the record and the law and has properly determined that Basher could not



6
    Kruzmann v. State, 903 A.2d 702, 714 (Del. 2006).
7
    Id.
                                                8
raise a meritorious claim in this appeal.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                        BY THE COURT:


                                        /s/ James T. Vaughn, Jr.
                                        Justice




                                            9